ORDER

PER CURIAM.
Defendant appeals from his jury conviction of three counts of rape in violation of § 566.030 RSMo 1994, three counts of sodomy in violation of § 566.060 RSMo 1994, one count of sexual assault in violation of 566.040 RSMo 1994, and one count of child abuse, in violation of § 569.060 RSMo 1994. Defendant also appeals from the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rules 84.16(b) and 30.25(b).